        Case 5:20-cv-01463-DAE Document 32 Filed 12/08/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
IOU CENTRAL, INC.                 )
d/b/a IOU FINANCIAL, INC,         )
                                  )
      Plaintiff,                  )
                                  )           Civil No. 1:20-cv-00453-JPB
v.                                )
                                  )
MONTY LEE MERRILL,                )
LAURA ANN MERRIL                  )
CLEARWATER TRANSPORTATION )
MANAGEMENT CO., LLC,              )
     and                          )
CLEARWATER REAL ESTATE, LLC )
                                  )
      Defendants.                 )
 ________________________________ )

              DEFENSE COUNSEL’S INTERIM RESPONSE TO
                  PLAINTIFF’S MOTION TO TRANSFER

      Despite diligent efforts, defense counsel have not received any instructions

or guidance from Defendants as to whether to oppose the Plaintiff’s motion to

transfer this case to Texas or whether to instead move to compel arbitration

pursuant to the mandatory and binding arbitration clause in Monty Merrill’s

Personal Guaranty Agreement with IOU. (ECF Document No. 9-12 & Exhibit A).

      Having received no guidance or instructions from the Defendants, defense

counsel requests an enlargement of time in which to make further efforts to obtain

instructions and guidance from Defendants and to provide a more definitive

response to Plaintiff’s motion to transfer.
        Case 5:20-cv-01463-DAE Document 32 Filed 12/08/20 Page 2 of 3




      Absent an enlargement of time, defense counsel believe that a transfer to the

federal district court in Texas is the best option which provides the greatest

flexibility for Defendants should they eventually provide the requested guidance

and instructions to defense counsel.



                           Respectfully Submitted This 8th Day of December 2020:



                                              By: /s/ Geoffrey M. Dureska
                                                    Counsel

                                              Geoffrey M. Dureska
                                              Ga. Bar No. 783906
                                              1870 The Exchange, SE, STE 200
                                              Atlanta, Georgia 30339
                                              Tel: (404) 692-5953
                                              Fax: (404) 596-5283
                                              E-mail: gdureska@dbllawyers.com
                                              Counsel for Defendants



                                              By: /s/ Michael C. Whitticar
                                                    Counsel

                                              Michael C. Whitticar; VSB No. 32968
                                              NOVA IP Law, PLLC
                                              7420 Heritage Village Plaza,
                                              Suite 101
                                              Gainesville, VA 20155
                                              Tel: 571-386-2980
                                              Fax: 855-295-0740
                                              E-mail: mikew@novaiplaw.com
                                              Counsel for Defendants

                                          2
        Case 5:20-cv-01463-DAE Document 32 Filed 12/08/20 Page 3 of 3




                           FONT CERTIFICATION

      The undersigned hereby certifies that this pleading complies with the font

requirements of LR 5.1B because the document has been prepared in Times New

Roman, 14 point font.

                                                          /s/ Geoffrey M. Dureska
                                                          Geoffrey M. Dureska
                                                          Georgia Bar No. 783906




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 8th Day of December, 2020, I served the

foregoing Defendants’ Response to Plaintiff’s Motion to Transfer by CM/ECF

submission which will send a notification to the following counsel of record:

Paul G. Wersant
Georgia Bar No. 748341
3245 Peachtree Parkway, Suite D-245
Suwanee, Georgia 30024
Telephone: (678) 264-2358
E-mail: pwersant@gmail.com
Counsel for Plaintiff




                                                          /s/ Geoffrey M. Dureska
                                                          Geoffrey M. Dureska




                                         3
